          Case 2:16-cv-03101-JAT Document 103 Filed 03/11/19 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Ivy Frankel,                                        No. CV-16-03101-PHX-JAT
10                   Plaintiff,                           ORDER
11    v.
12    Aramark Services Incorporated, et al.,
13                   Defendants.
14
15            Pending before the Court is Plaintiff’s Motion for Extension of Time (“Motion”)
16   (Doc. 101), which was originally styled as a Notice of Appeal (Doc. 96). The Court now
17   rules on the Motion.
18   I.       LEGAL STANDARD
19            Absent an exception, the Federal Rules of Appellate Procedure (“Rules”) provide
20   that a “notice of appeal required by Rule 3 must be filed with the district clerk within 30
21   days after entry of the judgment or order appealed from.” Fed. R. App. P. 4(a)(1)(A). Under
22   Rule 4(a)(5), “[t]he district court may extend the time to file a notice of appeal if: (i) a party
23   so moves no later than 30 days after the time prescribed by this Rule 4(a) expires; and (ii)
24   . . . that party shows excusable neglect or good cause.” Id. 4(a)(5)(A).
25   II.      ANALYSIS
26            Here, Plaintiff filed the pending Motion on January 17, 2019, purporting to appeal
27   the Court’s Order (Doc. 94) dated December 14, 2018.1 (Doc. 101 at 2). In the Motion,
28            Plaintiff states that the Court’s “decision was dated 12/18/18,” but the Court did
              1
     not issue any orders as of that date. (Doc. 101 at 2). The only Order (Doc. 94) issued in this
      Case 2:16-cv-03101-JAT Document 103 Filed 03/11/19 Page 2 of 4



 1   however, Plaintiff states that “Plaintiff is requesting reversal of summary judgment and
 2   [to] reopen [the] case.” The Court issued its Summary Judgment Order (Doc. 82) granting
 3   judgment in favor of Defendant and the Clerk of Court entered judgment (Doc. 83)
 4   accordingly on July 16, 2018; approximately six months before Plaintiff filed the pending
 5   Motion. (Compare Doc. 82 with Doc. 101).
 6          Regardless of which order Plaintiff seeks an extension of time to appeal, Plaintiff
 7   failed to file the notice of appeal within 30 days of the entry of the order appealed from.
 8   See Fed. R. App. P. 4(a)(1)(A). Additionally, Plaintiff failed to request an extension of time
 9   to file a notice of appeal regarding the Court’s Summary Judgment Order (Doc. 82) until
10   well after 30 days following the time prescribed by Rule 4(a) expired. See id. 4(a)(5)(A)(i).
11   Accordingly, the Court must deny Plaintiff’s motion requesting permission to appeal the
12   Court’s Summary Judgment Order (Doc. 82) because it lacks the authority to grant
13   Plaintiff’s request. See Bowles v. Russell, 551 U.S. 205, 213–14 (2007) (reasoning that “the
14   timely filing of a notice of appeal in a civil case is a jurisdictional requirement” and a
15   federal court has “no authority to create equitable exceptions” to the jurisdictional time
16   limits for extending the time to appeal set forth in Fed. R. App. P. 4(a)).
17          A.     Plaintiff Fails to Show Excusable Neglect or Good Cause
18          Moreover, Plaintiff fails to show excusable neglect or good cause for her untimely
19   Motion to appeal this Court’s Order (Doc. 94) dated December 14, 2018. Although Plaintiff
20   filed the pending Motion within the timeframe contemplated by Rule 4(a)(5)(A)(i) with
21   respect to that Order (Doc. 94), extensions of time are granted only in “extraordinary cases
22   where injustice would otherwise result.” Murillo v. Ridge on Sedona Golf, No. CV-04-
23   0901-PHX-JAT, 2006 WL 8440335, at *1 (D. Ariz. June 28, 2006) (quoting Oregon v.
24   Champion Int’l Corp., 680 F.2d 1300, 1301 (9th Cir. 1982)). The United States Supreme
25   Court enumerated four factors to make this determination: “(1) the danger of prejudice to
26   the non-moving party, (2) the length of delay and its potential impact on judicial
27   proceedings, (3) the reason for the delay, including whether it was within the reasonable
28
     case during the month of December was issued on December 14, 2018.

                                                 -2-
       Case 2:16-cv-03101-JAT Document 103 Filed 03/11/19 Page 3 of 4



 1   control of the movant, and (4) whether the moving party’s conduct was in good faith.”
 2   Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (citing Pioneer Investment Servs.
 3   Co. v. Brunswick Assocs. Ltd. Partnership, 507 U.S. 380, 395 (1993)). “[T]he
 4   determination is at bottom an equitable one, taking account of all relevant circumstances
 5   surrounding the party’s omission.” Pioneer, 507 U.S. at 395.
 6          Regarding the first two factors, granting Plaintiff’s Motion could “thwart the Rule’s
 7   purpose of promoting finality of judgments” and require Defendant to continue to respond
 8   to motions needlessly prolonging litigation approximately six months after a judgment
 9   (Doc. 83) was entered. State of Or. v. Champion Int’l Corp., 680 F.2d 1300, 1301 (9th Cir.
10   1982). The Court previously denied several of Plaintiff’s motions to reopen the case or
11   otherwise seek reconsideration. (See Doc. 90 (Order denying Motion to Set Aside
12   Judgment filed on August 7, 2018 (Doc. 86) and Motion for Miscellaneous Relief
13   requesting reconsideration filed on August 14, 2018 (Doc. 89)); Doc. 94 (Order denying
14   Motion for Reconsideration filed on December 3, 2018 (Doc. 93))). The Court’s Order
15   (Doc. 94) dated December 14, 2018 simply reaffirms the Court’s earlier decisions. (Doc.
16   94 at 1).
17          Next, Plaintiff fails to demonstrates a sufficient reason for the delay in filing the
18   pending Motion and only refers to events occurring months after the Court originally issued
19   its Order (Doc. 90) denying Plaintiff’s motion to reopen the case. While the Court does not
20   yet discern bad faith by Plaintiff, the record demonstrates that Plaintiff has not neglected
21   or otherwise been hindered in her efforts to file motions in this Court. (See Doc. 94 at 1 n.1
22   (“Should Plaintiff . . . continue to file duplicative and untimely motions, Plaintiff may be
23   subject to monetary sanctions)). Accordingly, the Court finds that Plaintiff fails to show
24   the requisite excusable neglect or good cause to permit an untimely notice of appeal under
25   Rule 4(a)(5).
26   ///
27   ///
28   ///


                                                 -3-
      Case 2:16-cv-03101-JAT Document 103 Filed 03/11/19 Page 4 of 4



 1   III.   CONCLUSION
 2          Based on the foregoing,
 3          IT IS ORDERED that Plaintiff’s Motion for Extension of Time (Doc. 101) is
 4   DENIED.
 5       Dated this 11th day of March, 2019.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -4-
